Exhibit 10.1 EXECUTION VERSION Loan and Security Agreement between SaaS Capital Funding II , LLC, as Lender and accelerize inc. May 5, 20 16 GENERAL SUMMARY OF TERMS Facility Amount : up to $8,000,000.00 Borrowing Base : For each Advance, an amount equal to a multiple of four(4) times the Borrower’s Monthly Recurring Revenue minus an amount equal to 15% of Deferred Revenue. Interest on Advances : For the Initial Advance, 10.25% per annum. For all subsequent Advances, a fixed interest rate per annum, which shall be equal to the greater of (a)10.25% and (b)the sum of 9.21% plus the Three-Year U.S. Treasuries Rate determined as of the date of each such subsequent Advance. Facility Fee : 1.0% per annum of the Facility Amount, payable on the Closing Date and, thereafter, annually in advance on each anniversary date of this Agreement (but not including the Final Advance Date). Collateral Monitoring Fee : $750 per month, payable monthly in advance on or before the 15th day of each month through the Termination Date. This summary is provided as a reference to certain key provisions contained in this Agreement, in the event any such terms are inconsistent with the corresponding terms located in this Agreement, the specific terms in this Agreement shall govern. TABLE OF CONTENTS 1. DEFINITIONS. 1 1 2. ADVANCES AND TERMS OF PAYMENT. 1 Promise to Pay. 1 Collections and Fees. 2 Collections; Adjustments. 3 Power of Attorney. 3 3. CONDITIONS OF ADVANCES. 3 Conditions Precedent to Initial Advance. 3 Conditions Precedent to all Advances. 4 4. CREATION OF SECURITY INTEREST. 5 Grant of Security Interest. 5 Authorization to File Financing Statements. 5 5. REPRESENTATIONS AND WARRANTIES. 5 Due Organization; Authorization; Enforceability. 6 Collateral; Security Interest. 6 Accounts. 6 Reserved. 6 Litigation. 6 No Material Deviation in Financial Statements. 6 Solvency. 6 Regulatory Compliance. 6 Subsidiaries. 6 Full Disclosure. 7 Delivered Items and Technical Items. 7 Compliance of Loan Documents and Borrowing with Laws, Etc. 7 Compliance with Law; Governmental Approvals. 7 Permitted Indebtedness. 7 Deposit Accounts and Securities Accounts. 7 6. AFFIRMATIVE COVENANTS. 7 Government Compliance. 7 Financial Statements, Reports, Certificates. 7 Taxes. 8 Insurance. 8 Deposit Accounts and Securities Accounts. 9 Further Assurances. 9 Application Availability / Performance Monitoring. 9 Customer Data Backups. 9 [Reserved]. 9 Hosting Control Agreement 9 Collateral. 9 Delivered Items and Technical Items. 9 Escrow Agreement. 10 Key Member of Management. 10 Credit Card Control Agreement. 10 i No Waivers, Extensions, Amendments. 10 Financial Covenants 10 Additional Subsidiaries 10 Disputes and Claims Regarding Accounts 10 7. NEGATIVE COVENANTS. 10 Dispositions. 10 Changes in Business, Ownership, Management or Business Locations. 10 Mergers or Acquisitions. 11 Indebtedness. 11 Encumbrance. 11 Distributions; Investments. 11 Transactions with Affiliates. 11 Subordinated Debt. 11 Compliance. 11 Hosting Facility; Service Agreement. 11 Billing Practices. 11 Deposit Accounts and Securities Accounts. 11 Credit Card Processor. 11 Revenue Recognition. 12 Minimum Balance. 12 8. EVENTS OF DEFAULT. 12 Payment and Minimum Balance Default. 12 Covenant Default. 12 Material Adverse Change. 12 Attachment. 12 Insolvency. 12 Other Agreements. 12 Judgments. 12 Misrepresentations. 12 Subordinated Debt. 13 Invalidity of Loan Documents 13 Change in Management 13 9. LENDER’S RIGHTS AND REMEDIES. 13 Rights and Remedies. 13 Lender Expenses. 13 Lender’s Liability for Collateral. 14 Remedies Cumulative. 14 Demand Waiver. 14 Default Rate. 14 Licenses. 14 NOTICES. 14 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER. 14 GENERAL PROVISIONS. 15 Successors and Assigns. 15 Indemnification; Reimbursement. 15 Right of Set-Off. 15 Time of Essence. 15 Severability of Provision. 15 Amendments in Writing; Integration. 15 Counterparts. 15 ii Survival. 15 Confidentiality. 15 Acknowledgement and Waiver. 16 Accounting and Other Terms. 16 Force Majeure. 16 Exhibit ADescription of Collateral Exhibit BForm of Compliance Certificate Exhibit CForm of Secured Promissory Note Exhibit DForm of Advance Request iii LOAN AND SECURITY AGREEMENT This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of May 5, 2016, between SaaS Capital Funding II, LLC, a Delaware limited liability company (“Lender”), and ACCELERIZE INC., a Delaware corporation (“Borrower”), provides the terms on which Lender shall lend to Borrower and Borrower shall repay Lender. For good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, such parties hereby agree as follows: 1. DEFINITIONS. Capitalized terms used herein, but not otherwise defined are as set forth on Schedule 1 hereto. References contained in the definitions to documents or agreements shall include such document or agreements as they may be amended, restated or otherwise modified in accordance with the terms thereof. 2. ADVANCES AND TERMS OF PAYMENT. Promise to Pay. Borrower hereby unconditionally promises to pay Lender in cash the unpaid amount of each Advance hereunder with all interest and fees due thereon as and when due in accordance with this Agreement and the applicable Note. Advances; Repayment . (a) Advances . Subject to the terms and conditions of this Agreement, Lender agrees to make, from time to time from the Closing Date to, but not including, the Final Advance Date, advances to or for the account of the Borrower on a revolving credit basis, upon the request of Borrower (each, an “Advance”); provided that Advances can only be made hereunder to the extent Availability exists at such time in an amount sufficient to make the requested Advance. Within the limits set forth in this Agreement, Borrower may borrow, repay and reborrow Advances hereunder. The proceeds of any Advance shall be used solely for working capital purposes and to refinance or pay off Indebtedness of the Borrower existing immediately prior to the Initial Advance and in no event shall any such proceeds in excess of $500,000 be used in connection with the Pending Litigation. (b) Revolving Advances . Subject to Section 2.1.1(a) above, (i) the Initial Advance shall be in an amount not less than the Initial Minimum Advance, and (ii) each subsequent Advance shall be in an amount not less than the Minimum Advance. (c) Promissory Notes . Each Advance hereunder shall be evidenced by a separate Note payable to the order of Lender, in the original principal amount of such Advance. Payments on each Note shall be effected by automatic debit of the appropriate funds (including payment of all applicable interest and fees) from the Collections Account. Each Advance shall be for an interest-only Stub Period, if applicable, as set forth in the Note relating to such Advance followed by an interest only period of six (6) months followed in turn by a thirty-six (36) month period of amortization and shall be governed by this Agreement and the terms set forth in the Note relating to such Advance. Notwithstanding the immediately preceding sentence, any Advance made less than twelve (12) months prior to the Final Advance Date shall be for a thirty-six (36) month period with an interest only period commencing on the date of such Advance continuing to and including the Final Advance Date and shall be governed by this Agreement and the terms set forth in the Note relating to such Advance. (d) Permitted Discretion . Lender may, but shall not be obligated to, conclusively rely on each Compliance Certificate and any other certificates, schedules or reports, including but not limited to MRR Reconciliation Reports in determining Monthly Recurring Revenue. (e) Requests for Advances . Requests from Borrower for an Advance shall be delivered to Lender in writing in substantially the form attached hereto as Exhibit D (each an “Advance Request”). Following the Initial Advance, Borrower may deliver additional Advance Requests to Lender, subject to the terms hereof governing Advance Requests and Advances, during the second calendar month immediately following the Closing Date (the “Second Advance Request Date”) and thereafter, Borrower may not deliver Advance Requests more frequently than once every third month, commencing on the Second Advance Request Date through the Final Advance Date. Each Advance Request shall: (i) be delivered on any date between the fifteenth (15th) day and the last day of any applicable calendar month, (ii) specify the requested amount of such Advance (which amount shall not be less than the Minimum Advance); and (iii) include a then current Compliance Certificate. Each Advance Request shall be irrevocable and binding on Borrower. Upon completion and satisfaction of the foregoing and the additional conditions for Advances set forth herein, each to the satisfaction of Lender, Lender shall make the requested Advance on or before the sixteenth (16th) day of the month immediately following the receipt of the corresponding Advance Request in accordance with the terms hereof (or if such date is not a Business Day, then on the immediately following Business Day). Notwithstanding the foregoing, and subject to the terms hereof, Borrower may deliver a final Advance Request on the date that is twenty (20) days prior to the Final Advance Date, and Lender shall make the requested Advance on the Final Advance Date. -1- (f) Credit Quality; Confirmations . Lender may verify directly with any Person the validity, amount and other matters relating to any Account (including confirmations of Borrower’s representations in Section5.3) by means of mail, telephone or otherwise, either in the name of Borrower or Lender from time to time in its sole discretion. (g) Accounts Notification/Collection . Upon the occurrence and during the continuation of an Event of Default, Lender may notify any Person owing Borrower money of Lender’s security interest in the funds and verify and/or collect the amount of such Account. (h) Maturity . Lender’s commitment to provide Advances under this Agreement shall terminate on the earlier of (i)the Final Advance Date and (ii)the date of termination of the commitments of Lender pursuant to Section9.1(a); it being understood, for the avoidance of doubt, that, except as a result of Lender exercising any of its rights and remedies set forth herein, Borrower shall not be required to repay on such Final Advance Date any Advances that are not due and payable on the Final Advance Date pursuant to the terms of the respective Note and that all other provisions and terms of this Agreement, shall continue in existence until the full performance, payment and satisfaction of the Obligations. (i) Interest on Advances . Borrower shall pay interest on the outstanding amount of each Advance. Interest shall be payable on the outstanding amount of each Advance and shall accrue from the date such Advance is made to Borrower until the date such Advance is repaid pursuant to the terms of this Agreement and the respective Note. Upon the making of the Advance by Lender to Borrower, the scheduled payments, as set forth in the respective Note, shall be calculated based on an interest rate equal to (a) the Initial Rate for the Initial Advance and (b) for all subsequent Advances, the Advance Rate. Repayment . Borrower will repay each Advance on the earliest of: (a)the payment dates (each of which shall be the fifteenth (15th) calendar day of each month, or if such date is not a Business Day, then on the immediately following Business Day) set forth in the Note issued in connection with each respective Advance or (b)the Termination Date. Repayment on Event of Default . Upon the occurrence and during the continuation of an Event of Default, Borrower will, if Lender demands (or, upon the occurrence of an Event of Default under Section 8.5, immediately without notice or demand from Lender) repay all Obligations. Collections and Fees . Collections shall be applied to Advances as set forth below. For the avoidance of doubt, the Obligations shall include payment when due of the Facility Fee and the Collateral Monitoring Fee. Any unpaid fees or expenses shall accrue interest at the Default Rate as set forth in Section 9.6 hereof beginning on the thirty-first day following such fees or expenses becoming due or being invoiced or presented to Borrower for payment, as the case may be. Collections . Collections will be credited to the Outstandings, plus interest on such Outstandings, in the order of the payments currently due and owing under each issued Note in accordance with the applicable amortization schedule attached to such Note; provided, however, if there is an existing and continuing Event of Default, Lender may apply Collections to the Obligations in any order it chooses. Deductions . Subject to Section 2.2.3, Lender may deduct all fees (including but not limited to the Facility Fee and the Collateral Monitoring Fee), payments on Notes which are then due and owing, and other amounts due pursuant to this Agreement directly from any amounts on deposit in the Collections Account on the day due, to the extent such amounts have not otherwise been paid. Collections Account; Account Collection Services . Borrower shall establish and maintain a deposit account with Pacific West Bank, which shall be governed by an Account Control Agreement and such deposit account shall be the Collections Account and a Lockbox, which shall be governed by a separate Lockbox Agreement or the Account Control Agreement that governs the Collections Account. Collections not directly received in the Collections Account or Lockbox shall be deposited into the Collections Account on a daily basis (or in the case of any payments made by credit card or through a credit card processor, immediately upon the receipt of such payments by any such credit card processor or upon deposit into an account maintained for the benefit of Borrower). The Collections Account shall contain, at all times during the Term, a minimum balance in an amount equal to the next Monthly Payment for all outstanding Advances in the aggregate (the “Minimum Balance”). Within five (5) Business Days from the establishment of the Lockbox and in no event later than two (2) Business Days from the Closing Date, Borrower shall direct each End User to forward Collections to the Collections Account or Lockbox by sending out notices to each End User directing that electronic payments be sent to the Collections Account and that non-electronic payments be sent to the Lockbox. In the event Borrower shall receive Collections directly from an End User, such Collections shall be deemed held by Borrower in trust and as fiduciary for Lender. Borrower shall promptly transfer and deliver such Collections to the Collections Account and provide Lender with a detailed account of such Collections. -2- Prior to the occurrence of an Event of Default, Lender may debit the Collections Account (or another Secured Bank Account agreed to by the parties hereto) and apply the amounts so debited to the Obligations that are due and owing as follows: (i) first , to the outstanding payments then due as set forth in each Note and (ii) second , to the outstanding amount then due of any fees and expenses, such as the Facility Fee, the Collateral Monitoring Fee and other fees and expenses. Upon the occurrence and during the continuation of an Event of Default, Lender may debit any Secured Bank Account and apply the amounts so debited to the Obligations as determined by Lender and otherwise exercise any rights Lender may have pursuant to this Agreement or Applicable Law. This Section does not impose any affirmative duty on Lender to perform any act other than as specifically set forth herein. All Accounts and the proceeds thereof, including all amounts held in Deposit Accounts and Lockbox of Borrower, are Collateral and if an Event of Default occurs, Lender may apply the proceeds of such Accounts to the Obligations as it determines in its sole discretion. Good Faith Deposit . Borrower has paid to Lender the Good Faith Deposit to initiate Lender’s due diligence review process. Any portion of the Good Faith Deposit not utilized to pay Lender Expenses will be applied to the Facility Fee on the Closing Date. Collections; Adjustments . Costs of Collections and Expenses Related to Secured Bank Accounts . All costs of and expenses relating to collection of Borrower’s Accounts, including, without limitation, out of pocket expenses, administrative and record keeping costs, attorney’s fees and all service charges and costs related to the establishment and maintenance of the Secured Bank Accounts, shall be the sole responsibility of Borrower, whether the same are incurred by Lender or Borrower, and Lender, in its sole discretion, may charge the same against Borrower and the same shall be deemed part of the Obligations hereunder. Borrower hereby indemnifies and holds Lender harmless from and against any liability, loss or damage with respect to any Collection deposited in any Secured Bank Account which is dishonored or returned for any reason. Lender shall not be liable for any loss or damage resulting from any error, omission, failure or negligence on the part of Lender under this Agreement, except losses or damages resulting from Lender’s gross negligence or willful misconduct. Adjustments . If at any time during the Term any End User asserts an Adjustment exceeding Fifty Thousand Dollars ($50,000) or if any of the representations, warranties or covenants set forth in Section5.3 is no longer true in all material respects, Borrower will promptly advise Lender in writing. Power of Attorney . Borrower irrevocably appoints Lender and its agents, successors and assigns as attorney-in-fact and authorizes Lender, to: (i)following the occurrence and during the continuation of an Event of Default, sell, assign, transfer, pledge, compromise, or discharge all or any part of the Accounts; (ii)following the occurrence and during the continuation of an Event of Default, demand, collect, sue, and give releases to any End User for monies due and compromise, prosecute, or defend any action, claim, case or proceeding about the Accounts, including filing a claim or voting a claim in any bankruptcy case in Lender’s or Borrower’s name, as Lender chooses; (iii)following the occurrence and during the continuation of an Event of Default, prepare, file and sign Borrower’s name on any notice, claim, assignment, demand, draft, or notice of or satisfaction of lien or mechanics’ lien or similar document; (iv) following the occurrence and during the continuation of an Event of Default, enter Borrower’s facilities and operate Borrower’s business, and prepare and sign Borrower’s name on any documents or Instruments required to operate Borrower’s business (including but not limited to the use of all proceeds of all Accounts, for purposes of paying Borrower’s daily business operation expenses); (v)following the occurrence and during the continuation of an Event of Default, receive, open, and dispose of mail addressed to Borrower; (vi)following the occurrence and during the continuation of an Event of Default, endorse Borrower’s name on checks or other Instruments received in the Lockbox (to the extent necessary to pay amounts due and owing pursuant to this Agreement); (vii) following the occurrence and during the continuation of an Event of Default, notify all End Users to make payments to the Lockbox; and (viii)regardless of whether there has been an Event of Default, execute on Borrower’s behalf any Instruments, documents, financing statements and continuation statements to perfect Lender’s security interests (or maintain such perfection) in the Collateral and do all acts and things necessary or expedient, as determined by Lender, to protect or preserve, Lender’s rights and remedies under this Agreement, as directed by Lender. 3. CONDITIONS OF ADVANCES. Conditions Precedent to Initial Advance . Lender’s agreement to make the Initial Advance is subject to, among other things, the condition precedent that Lender shall have received, in form and substance satisfactory to Lender, such documents, and completion of such other matters, including satisfactory completion of all necessary due diligence on the Borrower, its business and the Collateral, as Lender may deem necessary or appropriate, including, without limitation, the following, each, as applicable, duly executed and delivered to Lender: -3- (a) this Agreement (including all schedules and exhibits hereto); (b) a Note representing the Initial Advance; (c) an Officer’s Certificate of Borrower certifying to the following: (i)incumbency; (ii) Organizational Documents; and (iii) borrowing resolutions of Borrower; (d) a Good Standing Certificate from the State of Delaware (and an equivalent certificate from each jurisdiction where Borrower is authorized to do business); (e) (i) Account Control Agreements covering each of the Collections Account and the Operating Accounts (and any other Secured Bank Account) evidencing, that Lender has “control” (as such term is defined in the Code) of or an otherwise perfected lien on each of the Collections Account and the Operating Accounts (and any other Secured Bank Account) and (ii) any additional bank or account documentation necessary and sufficient to provide Lender (or an agent thereof) with access to and rights in each of the Collections Account and the Operating Accounts (and any other Secured Bank Account) in accordance with the terms hereof and any corresponding Account Control Agreement; (f) [reserved;] (g) the Patent, Trademark and Copyright Security Agreement; (h) the Warrant; (i) a Subordination Agreement, in form and substance reasonably satisfactory to Lender, among Agility Capital II, LLC, Lender and Borrower; (j) a current Monthly Reporting Package; (k) Code lien, judgment, bankruptcy and tax lien searches of Borrower, reasonably satisfactory to Lender and its counsel; (l) the insurance certificates, endorsements and related information required under Section 6.4 hereof; (m) Lockbox Agreement, provided that the Lockbox is not already covered by the Account Control Agreement governing the Collections Account; (n) a payoff letter from Pacific Western Bank and evidence reasonably acceptable to Lender that, substantially simultaneous with the Initial Advance, Pacific Western Bank shall be paid in full and all agreements evidencing the Indebtedness owing by Borrower to Pacific Western Bank shall be terminated and all Liens thereunder released; and (o) such other agreements, including, but not limited to any subordination agreements, documents, and completion of such other matters, including but not limited to the payoff of any prior existing Indebtedness and corresponding releases, and/or additional information (which may include items delivered to Lender in connection with any Escrow Agreement and the transactions contemplated thereunder), as Lender may reasonably deem necessary or appropriate. Conditions Precedent to all Advances . Lender’s agreement to make any Advance, including the Initial Advance, is subject to the following: (a) timely receipt, in accordance with Section 6.2(a) of this Agreement of the Compliance Certificate (with all exhibits and schedules thereto) and an Advance Request; (b) as of the date of such Advance, and before and after giving effect thereto, Borrower shall be in compliance with all terms and provisions set forth herein and in the other Loan Documents to be observed or performed by Borrower; (c) as of the date of such Advance, and before and after giving effect thereto, no Event of Default shall have occurred and be continuing; (d) as of the date of such Advance, Borrower shall have sufficient Availability in order to give effect to such Advance as determined by Lender on the basis of an Advance Request and the most recent Compliance Certificate delivered by Borrower to Lender; (e) Lender shall have received such other approvals or documents as it may reasonably request consistent with the terms of this Agreement; and (f) each of the representations and warranties in Section 5 (as well as any other statements set forth herein) shall be true and correct in all material respects (except to the extent such representation and warranty relates to a specific date in which case the representation and warranty shall be true and correct in all material respects as of such date) on the date of the Compliance Certificate and on the effective date of each Advance. Each Advance is Borrower’s representation and warranty on that date that the representations and warranties in Section 5 remain true and correct in all material respects (except to the extent such representation and warranty relates to a specific date in which case the representation and warranty shall be true and correct in all material respects as of such date). -4- 4. CREATION OF SECURITY INTEREST. Grant of Security Interest . Borrower hereby grants to Lender, to secure the payment and performance in full of all of the Obligations and the performance of each of Borrower’s duties under the Loan Documents, a continuing first priority security interest in and Lien on, and pledges and assigns to Lender all of Borrower’s rights, title and interests in and to, the Collateral, wherever located, whether now owned or hereafter acquired or arising, and all proceeds and products thereof, except for Permitted Liens. Borrower will, from time to time and at Borrower’s expense, promptly execute and deliver all further instruments and documents (including the delivery of certificated securities, if any), authenticate, execute and file such financing or continuation statements, or amendments thereto, and such other instruments or notices, as may be necessary, or as Lender may reasonably request, in order to perfect and protect any pledge, assignment, or security interest granted or purported to be granted hereby, and the priority thereof as a first priority security interest, subject only to Permitted Liens. Except as noted on Schedule 4.1 , Borrower is not a party to, nor is Borrower bound by, any material license or other agreement with respect to which Borrower is the licensee that prohibits or otherwise restricts Borrower from granting a security interest in Borrower’s interest in such license or agreement or any other property. Without prior consent from Lender, Borrower shall not enter into, or become bound by, any such license or agreement which is reasonably likely to have a Material Adverse Change. Borrower shall take all necessary steps to obtain the consent of, or waiver by, any person whose consent or waiver is necessary for all such licenses or contract rights to be deemed “Collateral” and for Lender to have a first priority security interest in and Lien over it (subject to Permitted Liens) that might otherwise be restricted or prohibited by law or by the terms of any such license or agreement, whether now existing or entered into in the future. This Agreement shall be a continuing agreement and shall remain in full force and effect until all Obligations have been paid in full. Upon termination of this Agreement and payment in full of all Obligations, Borrower shall have no further obligations (other than those obligations that expressly survive the termination of this Agreement) under the Loan Documents and Lender shall, at the request and expense of Borrower, deliver all the Collateral in its possession to Borrower and release all Liens on the Collateral; provided that should any payment, in whole or in part, of the Obligations be rescinded or otherwise required to be restored or returned by Lender, whether as a result of any proceedings in bankruptcy or reorganization or otherwise, then the Loan Documents shall automatically be reinstated and all Liens of Lender shall re-attach to the Collateral and all amounts required to be restored or returned and all costs and expenses incurred by Lender in connection therewith shall be deemed included as part of the Obligations. If Borrower shall at any time, acquire a commercial tort claim in excess of $50,000, Borrower shall promptly notify Lender in a writing signed by Borrower providing the brief details thereof and grant to Lender in such writing a security interest therein and in the proceeds thereof, all upon the terms of this Agreement, with such writing to be in form and substance satisfactory to Lender. Authorization to File Financing Statements . If such authorization has not already been delivered as of the date hereof, Borrower hereby authorizes Lender to file financing statements, continuation statements or any other documentation, without notice to Borrower, with all appropriate jurisdictions in order to perfect, maintain such perfection or protect Lender’s interest or rights hereunder and under the other Loan Documents, which financing statements and continuation statements may indicate the Collateral as “all assets of the debtor” or words of similar effect, or as being of an equal or lesser scope, or with greater detail, all in Lender’s discretion. 5. REPRESENTATIONS AND WARRANTIES. Borrower represents and warrants to Lender as follows: Due Organization; Authorization; Enforceability . Borrower and each Subsidiary, if any, is duly existing and in good standing in its respective jurisdiction of formation and qualified and licensed to do business in, and in good standing (or the equivalent thereof) in, any jurisdiction in which the conduct of its business or its ownership of property requires that it be qualified except where the failure to do so could not reasonably be expected to cause a Material Adverse Change. Borrower represents and warrants to Lender that: (a)Borrower’s exact legal name is that indicated on Schedule 5.1 and on the signature pagehereof; (b)Borrower is an organization of the type, and is organized in the jurisdiction, set forth on Schedule 5.1 ; (c) Schedule 5.1 accurately sets forth Borrower’s organizational identification number or accurately states that Borrower has none; (d) Schedule 5.1 accurately sets forth Borrower’s place of business, or, if more than one, its chief executive office as well as Borrower’s mailing address if different, and (e)all other information set forth on the Schedule 5.1 (and each other schedule hereto) pertaining to Borrower is accurate and complete. If Borrower does not now have an organizational identification number, but later obtains one, Borrower shall forthwith notify Lender of such organizational identification number. The execution, delivery and performance of the Loan Documents have been duly authorized, and do not conflict with Borrower’s Organizational Documents, nor constitute an event of default under any material agreement by which Borrower is bound and the Loan Documents constitute legal, valid and binding obligations of Borrower and any Subsidiary, as applicable, enforceable against Borrower, and any such Subsidiary, in accordance with their terms, subject to any applicable bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the enforcement of creditors’ rights generally and by general equitable principles (whether enforcement is sought by proceedings in equity or at law). Neither Borrower nor any Subsidiary is in default under any agreement to which it is a party or by which it is bound in which the default would reasonably be expected to cause a Material Adverse Change. -5- Collateral; Security Interest . Except for Permitted Liens, Borrower has good title to the Collateral, free and clear of Liens. Borrower has no deposit accounts or securities accounts, other than the deposit accounts and securities accounts described on Schedule 5.2a , and for each such account described on Schedule 5.2a , Borrower has provided Lender with an Account Control Agreement. Except as may be noted on Schedule 5.2b , the Collateral is not in the possession of any third party bailee (such as a warehouse). None of the Collateral shall be maintained at locations other than as provided on Schedule 5.2c . The grant of the security interest to Lender by Borrower hereunder is effective to create, in favor of Lender, a valid first priority security interest in all of the right, title and interest of Borrower in, to and under the Collateral (subject to Permitted Liens), and assuming that (i) the Collateral constitutes the types of Collateral in which a security interest may be perfected by the filing of a financing statement and (ii) such financing statement is in the appropriate form and is properly filed, Lender shall have a perfected first priority security interest over the Collateral, subject to any Permitted Liens. As of the Closing Date, the Borrower (or any Subsidiary thereof), is not the owner of (i) any copyright applications or registrations, (ii) any patent applications or issued patents, including without limitation design and utility patents, utility models, industrial designs, improvements, divisions, continuations, renewals, reissues, reexaminations, extensions and continuations-in-part of the same and the inventions disclosed or claimed therein or (iii)any trademarks, service marks and applications therefore, whether registered or not, other than those items set forth in the Patent, Trademark and Copyright Security Agreement. Upon the Borrower (or any Subsidiary thereof) acquiring any right, title or interest to or in any additional Intellectual Property, Borrower shall promptly deliver to Lender any amendment or supplement to the Patent, Trademark and Copyright Security Agreement, all in a form satisfactory to Lender, in connection with such additional Intellectual Property. Accounts . Borrower represents and warrants for each Account that it is the owner with full legal right to sell, transfer, assign and encumber each such Account. Reserved. Litigation . Other than as set forth in the Loan Documents or on Schedule 5.5 , there are no actions or proceedings pending or, to the knowledge of Borrower’s Responsible Officers, threatened by or against Borrower or any Subsidiary in which an adverse decision would reasonably be expected to cause a Material Adverse Change. No Material Deviation in Financial Statements . All consolidated financial statements for Borrower and any Subsidiary delivered to Lender fairly present in all material respects Borrower’s consolidated financial condition and Borrower’s consolidated results of operations in accordance with the internal reporting and accounting methodology consistently applied by Borrower. There has not been any material deterioration in Borrower’s consolidated financial condition since the date of the most recent financial statements submitted to Lender. Solvency . Borrower is able to pay its debts (including trade debts) as they mature and become due. Regulatory Compliance . Neither Borrower nor any Subsidiary is an “investment company” or a company “controlled” by an “investment company” under the Investment Company Act of 1940, as amended. Neither Borrower nor any Subsidiary is engaged as one of its important activities in extending credit for margin stock (under Regulations X, T and U of the Federal Reserve Board of Governors). Borrower and each of its Subsidiaries has complied in all material respects with the Federal Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries has violated any laws, ordinances or rules, the violation of which would reasonably be expected to cause a Material Adverse Change. None of Borrower’s or any Subsidiary’s properties or assets has been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge, by previous Persons, in disposing, producing, storing, treating, or transporting any hazardous substance other than legally. Borrower and each of any Subsidiary has timely filed all required tax returns and paid, or made adequate provision to pay, all material taxes (including but not limited to all sales tax), except those being contested in good faith with adequate reserves under GAAP. Borrower and each Subsidiary has obtained all consents, approvals and authorizations of, made all declarations or filings with, and given all notices to, all government authorities that are necessary to continue its business as currently conducted except where the failure to obtain or make such consents, declarations, notices or filings would not reasonably be expected to cause a Material Adverse Change. Subsidiaries . Borrower does not own any stock, partnership interest or other equity securities except for Permitted Investments. -6- Full Disclosure . Except as set forth on any Schedule hereto, no written representation, warranty or other statement of Borrower or any Subsidiary in any Loan Document contains any untrue statement of a material fact or omits to state a material fact necessary to make the statements not, in light of the circumstances in which they were made, misleading. Delivered Items and Technical Items . Borrower possesses or maintains control over all of the Technical Items and Delivered Items. Borrower further hereby agrees and acknowledges that all of the Technical Items and Delivered Items in its possession (or under its control, as the case may be) constitute all of the current items necessary for any Person to build, operate and use the application and/or production environment maintained by Borrower for the benefit of its customers. Compliance of Loan Documents and Borrowing with Laws, Etc . The execution, delivery and performance by Borrower of the Loan Documents, in accordance with their respective terms, the making of the Advances hereunder or in connection herewith and the transactions contemplated by the Loan Documents do not and will not, by the passage of time, the giving of notice or otherwise, (a) violate any Applicable Law relating to Borrower, (b) conflict with, result in a breach of or constitute a default under any indenture, agreement or other instrument to which the Borrower is a party or by which any of its properties may be bound or any Governmental Approval relating to the Borrower, except to the extent such conflict, breach or default, individually or in the aggregate, could not reasonably be expected to result in a Material Adverse Change, (c)result in or require the creation or imposition of any Lien upon or with respect to any property now owned or hereafter acquired by the Borrower other than Permitted Liens or (d)require any consent or authorization of, filing with, or other act in respect of, an arbitrator or Governmental Authority in connection with the execution, delivery, performance, validity or enforceability of any Loan Document other than (i)consents or filings under the Code, (ii) notice filings under applicable federal and state securities laws, and (iii) any filings with the United States Copyright Office and/or the United States Patent and Trademark Office. Compliance with Law; Governmental Approvals . Borrower and each Subsidiary (a)has all Governmental Approvals required by any Applicable Law for it to conduct its business, each of which is in full force and effect, is final and not subject to review on appeal and is not the subject of any pending or, to its knowledge, threatened attack by direct or collateral proceeding, (b)is in compliance with each Governmental Approval applicable to it and in compliance with all other Applicable Laws relating to it or any of its properties and (c)has timely filed all material reports, documents and other materials required to be filed by it under all Applicable Laws with any Governmental Authority and has retained all material records and documents required to be retained by it under Applicable Law except in each case of clauses (a), (b) or (c) where the failure to have, comply or file could not reasonably be expected to have a Material Adverse Change. Permitted Indebtedness . On the date hereof, neither Borrower nor any Subsidiary is obligated under or in connection with any Indebtedness, other than Permitted Indebtedness, and any Indebtedness or other financing obligations existing prior to the date hereof, other than Permitted Indebtedness, have been paid in full, terminated and are of no further effect and any liens or obligations in connection therewith have been released. Deposit Accounts and Securities Accounts . Schedule 5.2a sets forth, identifies and describes all of the deposit and securities accounts maintained by or on behalf of Borrower, including any accounts utilized in connection with credit card payments made by End Users. 6. AFFIRMATIVE COVENANTS. Borrower shall and covenants to do all of the following: Government Compliance . Borrower shall maintain its and all Subsidiaries’ legal existence and good standing in its jurisdiction of formation and maintain qualification in each jurisdiction in which the failure to so qualify would reasonably be expected to cause a Material Adverse Change with respect to Borrower’s or any Subsidiaries’ business or operations. Borrower shall comply, and have each Subsidiary comply, with all laws, ordinances and regulations to which it is subject, noncompliance with which would reasonably be expected to cause a Material Adverse Change. Financial Statements, Reports, Certificates . (a) Within fifteen (15) days after the last day of each month Borrower shall deliver to Lender the following documents and information (collectively, the “Monthly Reporting Package”): (i) Compliance Certificate signed by a Responsible Officer in the form of ExhibitB ; (ii) a prompt report of any legal actions pending or threatened against Borrower or any Subsidiary that would reasonably be expected to result in damages or costs to Borrower or any Subsidiary of Fifty Thousand Dollars ($50,000) or more; (iii) the financial information set forth in part (ii) of Schedule 6.2; -7- (iv) budgets, sales projections, operating plans or other financial information reasonably requested by Lender; (v) a calculation reflecting the Borrowing Base for such month. (b) Prior to the occurrence and continuation of an Event of Default, Borrower will allow Lender to audit, on an annual basis and upon reasonable notice to Borrower, the Collateral, including, but not limited to, Borrower’s Accounts, at Borrower’s expense which expenses shall not exceed $850 per day plus any reasonable out-of-pocket costs and expenses incurred by Lender. After the occurrence and during the continuance of an Event of Default, Lender may audit Borrower’s Collateral, including, but not limited to, Borrower’s Accounts at any time and at Borrower’s expense and at Lender’s sole and exclusive discretion and without notification or authorization from Borrower. (c) Upon Lender’s request, Borrower shall provide, within five (5) Business Days, a written report respecting any Account and such report shall include any information reasonably requested by Lender. (d) Upon the occurrence and during the continuation of an Event of Default, Borrower shall deliver to Lender the Monthly Reporting Package, or its individual components, at all such times as Lender may request and as frequently as reasonably requested by Lender. (e) Within three (3) Business Days after any Responsible Officer learns or has knowledge of the occurrence of any Event of Default, Borrower shall deliver to Lender a certificate of a Responsible Officer setting forth the details of such Event of Default and the action which Borrower has taken or proposes to take with respect thereto. (f) Within three (3) Business Days of receipt by Borrower from Hosting Servicer of any notice of default under, termination of or intent to terminate the Service Agreement, Borrower shall provide a copy of such notice to Lender. (g) Borrower shall deliver the annual financial information required pursuant to part (i) of Schedule 6.2. (h) Promptly upon receipt thereof (unless restricted by Applicable Law or applicable professional standards), Borrower shall deliver to Lender copies of all material reports, if any, submitted to Borrower by its independent public accountants in connection with each annual, interim or special audit of the financial statements of Borrower and the Subsidiaries made by such accountants, including, without limitation, any management report and any management responses thereto. (i) Promptly after the same are available, Borrower shall deliver to Lender, copies of each annual report, proxy or financial statement or other report or communication sent to the stockholders of Borrower and copies of all annual, regular, periodic and special reports and registration statements which Borrower may file or be required to file with the SEC under Section13 or 15(d) of the Exchange Act, or with any national securities exchange, and in any case not otherwise required to be delivered to Lender pursuant hereto. Documents required to be delivered to Lender pursuant to this Section 6.2(i) may be delivered electronically and if so delivered, shall be deemed to have been delivered on the date (i) on which Borrower posts such documents or provides a link thereto on Borrower's website on the Internet or (ii) on which such documents are posted on Borrower's behalf on an Internet website to which Lender has access (e.g. EDGAR or other similar website); provided, that Borrower shall deliver paper copies of such documents to Lender, if Lender requests in writing, that Borrower deliver such paper copies, until a written request to cease delivering paper copies is given by Lender. Notwithstanding anything to the contrary contained herein, in every instance Borrower shall be required to provide to Lender copies (by telecopier or electronic mail) of the financial information required by Sections 6.2(a)(iii) and 6.2(g), along with the Compliance Certificate required by Section 6.2(a)(i). (j) Promptly, and in any event within five(5) Business Days after receipt thereof by Borrower or any Subsidiary of Borrower, Borrower shall deliver to Lender, to the extent not prohibited by Applicable Law, copies of each notice or correspondence received from the SEC (or comparable agency in any non-U.S. jurisdiction) concerning any investigation or possible investigation or other inquiry by such agency regarding financial or other operational results of Borrower or any Subsidiary thereof. (k) Promptly, Borrower shall deliver to Lender any other information reasonably requested by Lender. Taxes . Borrower shall make, and cause each Subsidiary to make, timely payment of all applicable and material federal, state (including but not limited to sales tax), and local taxes or assessments (other than taxes and assessments which Borrower is contesting in good faith, with adequate reserves maintained in accordance with GAAP) and will deliver to Lender, on demand, appropriate certificates attesting to such payments or resolution. Insurance
